Filed 2/26/16 P. v. Trader CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D068955

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD253344,
                                                                     SCD251764, SCD250682)
JOSEPH TRADER,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Robert F.

O'Neill, Judge. Affirmed.

         Ashley N. Johndro for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

         This case involves convictions by guilty pleas in three separate cases. In case

SCD251764 Joseph Trader pleaded guilty to one count of transportation of

methamphetamine (Health & Saf. Code, § 11379, subd. (a)), with a Penal Code section

12022.1 enhancement for committing the crime while out on bail, and two Health &

Safety Code section 11370.2, subdivision (c) violations for previous felony convictions.
As part of the plea agreement the remaining charges and allegations were dismissed and

Trader stipulated to a 10-year sentence.

       In case SCD250682 Trader pleaded guilty to one count of possession of

methamphetamine for sale (Health & Saf. Code, § 11378). The remaining counts and

allegations were dismissed and Trader stipulated to a consecutive eight-month term.

       In case CD253344 Trader pleaded guilty to possession of methamphetamine for

sale (Health & Saf. Code, § 11378). Trader stipulated to a consecutive eight-month term

for this offense.

       The trial court sentenced Trader to an 11-year four-month term in local custody.

The court did not suspend any part of the sentence and did not order any period of

mandatory supervision.

       Seven months after sentencing Trader filed a motion to modify his sentence and to

order a portion of the sentence to be served in mandatory supervision (Pen. Code, § 1170,

subd. (h)(5)(A)). The trial court denied the motion, finding the court lacked jurisdiction

to modify an executed sentence. Trader filed a notice of appeal.

       Appellate counsel has filed a brief pursuant to People v. Wende (1979) 25
Cal. 3d 436 (Wende) indicating she has not been able to identify any reasonably arguable

issue for reversal on appeal. Counsel asks this court to review the record for error as

mandated by Wende.




                                             2
       We offered Trader the opportunity to file his own brief on appeal, however, he has

not responded.1

                                      DISCUSSION

       As we have noted, appellate counsel has filed a brief pursuant to Wende, supra, 25
Cal. 3d 436 requesting the court to review the record for error. In order to assist the court

in its review, as mandated by Anders v California (1967) 386 U.S. 738 (Anders), counsel

has identified the following possible, but not reasonably arguable issue for reversal on

appeal:

       Whether the trial court had jurisdiction to modify the sentence, which had been

executed, and in which no portion had been suspended under Penal Code section 1170,

subdivision (h)(5)(A).

       We have reviewed the entire record as mandated by Wende, supra, 25 Cal. 3d 436

and Anders, supra, 386 U.S. 738. We have not been able to identify any reasonable

arguable issue for reversal on appeal. Competent counsel has represented Trader on this

appeal.




1      The convictions in this case arise out of guilty pleas to two counts of possession of
methamphetamine for sale, and one count of transportation of methamphetamine. The
sentences for each count was stipulated by the parties. We find it unnecessary to discuss
the "facts" of the offense in this opinion.
                                             3
                                     DISPOSITION

      The judgment is affirmed.




                                                                 HUFFMAN, Acting P. J.

WE CONCUR:


                 McDONALD, J.


                    PRAGER, J.*




*       Judge of the San Diego Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                            4